Citation Nr: 1711987	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2007, the claim was remanded to the RO to afford the Veteran a Board hearing.  The Veteran testified before the undersigned in December 2007 at a travel board hearing.  In April 2016, the claim was remanded in order to obtain another VA examination.  As both of these directives have been accomplished, the appeal is now ready for review.


FINDING OF FACT

The Veteran did not have hypertension during his time in service, or to a compensable degree within one year of his discharge from service, and it did not develop as a result or consequence of his service and was not caused and is not being exacerbated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his service, may not be presumed to have been incurred during his service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in June 2005 and March 2006 letters regarding the type of evidence necessary to establish this claim.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letters also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying that notice in the service-connection context should address all elements of the claim, including these "downstream" elements).


As for the duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration Records, and had him undergo a medical examination in furtherance of his claim for a necessary medical nexus opinion.  38 U.S.C.A. § 5103A (d).  Pertinent VA examinations and/or opinions were obtained in October 2005, February 2007, and June 2016.  38 C.F.R. § 3.159 (c)(4).  These VA examinations and/or opinions are sufficient to decide this claim, as the examiners performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorder being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As concerning the appellant's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There was substantial compliance with the Board's March 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of this service-connection claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d).


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  These chronic diseases (so, again, hypertension included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.

Service connection also may be established on a secondary basis for disability that is proximately due to, the result of, or being aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


The Veteran contends that his hypertension was directly caused or aggravated by his service or, alternatively, is secondarily related to his service since caused or aggravated by his service-connected diabetes mellitus.

The STRs reflect that, during his July 1966 military entrance examination, the Veteran's blood pressure reading was 118/82, so within normal limits.  However, he checked "yes" in response to the question of whether he had a history of high or low blood pressure, although hypertension was not diagnosed during that entrance examination.

The Veteran began serving on active duty in the military in September 1966.  Some two years later, during his September 1968 examination in anticipation of separating from the military, he reported having had one experience with high blood pressure prior to his military service.  His blood pressure reading at the time of that separation examination was 110/60, so within normal limits.  His service ended that same month.

A July 1970 post-service VA examination documented the Veteran's blood pressure reading as 120/70, so, again, within normal limits.

Other, more recent, post-service treatment records document a number of different onset dates for the Veteran's hypertension - ranging from 1998 to 2000.  His diabetes was noted to have been diagnosed in 2003.  

Significantly in this case, there are no treatment records containing any medical opinion relating the Veteran's hypertension directly to his military service or secondarily to his service by way of any service-connected disabilities.  

During October 2005 and February 2007 VA examinations, it was determined that, because his hypertension had predated his diabetes by about five years (1998 versus 2003), his hypertension was not caused by his diabetes. 


The Board remanded the claim in March 2016 in order to obtain a VA opinion as to the question of whether his service-connected diabetes mellitus aggravated his hypertension.  In June 2016, a VA examiner reviewed the claims file and concluded that the Veteran's hypertension was not due to service, in that there was no diagnosis of hypertension in service, and also concluded that the Veteran's hypertension was not caused or aggravated by his diabetes, mainly because his diabetes was well-controlled, there was no evidence of proteinuria, and his kidney function was normal.  Because there was no indication of kidney failure, there was no aggravation.

When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's hypertension - either on a direct, presumptive or secondary basis. 

With regards to service connection on a direct basis, the evidence does not show that his currently-diagnosed hypertension began in service or is otherwise related or attributable to his military service.  38 C.F.R. § 3.303 (d).  His STRs do not contain any diagnosis of hypertension.  

While the STRs do note the Veteran's report of a previous episode of high blood pressure predating service, the service records themselves do not show high blood pressure to indicate any symptoms in service.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  On entrance examination, his blood pressure was within normal limits.  The Board finds that the Veteran's report of an instance of high blood pressure prior to service does not amount to a finding of a pre-existing disability under the regulation, mainly because no diagnosis of such was made on entry into service following blood pressure testing.  There is also no medical evidence whatsoever of a diagnosis of hypertension prior to service, on entry into service, or during active service that would rebut the presumption of soundness.  

The conclusion that there was no indication of hypertension or symptoms thereof at any time during service has been confirmed by both VA examiners.  Thus, when taking into consideration the material evidence, the Board finds that the Veteran is considered to have been in sound condition upon entry into service.  38 C.F.R. § 3.304(b).  The Board also finds no indication of hypertension or high blood pressure during service.

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of hypertension until 1998 or 2000.  As such, the evidence does not support a finding that the onset or inception of his hypertension was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Equally, no clinician has provided any opinion indicating the Veteran's current hypertension had its onset in service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  A December 2008 treatment record in the Veteran's Social Security Administration file notes the onset of hypertension to be in 1998.  While a March 2009 record in that same file includes a physician's note that the Veteran had "diabetes, hypertension, heart disease, and posttraumatic stress syndrome since he came back from Vietnam," the remainder of the evidence of record clearly contradicts such a finding.  Moreover, that record was written by an Ear, Nose & Throat specialist and was actually in reference to the Veteran's hearing loss disability.  It is also not an opinion on the matter of onset of hypertension or diabetes.  Rather, it is a statement of medical history.  Such statement is wholly unsupported by the competent medical evidence of record.

The Veteran also has separately argued that his current hypertension is secondary to his service-connected diabetes mellitus.  But the VA compensation examiners have refuted this alternative notion, concluding that it was less likely than not that the Veteran's service-connected diabetes caused or are aggravating his hypertension.  And since these opinions were formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and are supported by well-reasoned rationales, the Board accords them a lot of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no competent or credible medical opinion refuting this examiners' conclusions.  None of the Veteran's treatment records contain any opinion indicating that his hypertension was either caused or is being aggravated by service-connected diabetes.  Rather, the evidence supports the examiners' conclusions, namely that his hypertension pre-dated his diabetes, or was not diagnosed following his diagnosis of diabetes, and was thus not caused by his diabetes.  The evidence also shows that the Veteran does not suffer from renal failure or proteinuria, and thus his well-controlled diabetes was not aggravating his hypertension.

Furthermore, as the evidence fails to show that hypertension manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by March 1974, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no diagnosis of hypertension until 1998 at the earliest, much less to the required compensable degree according to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology following service and, therefore, a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309 (a).  

Furthermore, notwithstanding his contentions, no medical professional has provided any opinion relating the Veteran's hypertension to his military service.  In this case, the absence of a diagnosis until 1998, even with blood pressure readings taken before that date to include in 1970 that was negative for high blood pressure, leads the Board to conclude that the evidence does not support a finding of a continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303 (b) and the holding in Walker.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.



ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


